DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Figure 3A in the reply filed on July 25 2022 is acknowledged.  The traversal is on the ground(s) that the claims already recite the species and that the Examiner’s action departs from the MPEP.  This is not found persuasive because the claims are not limited to a single species.  The recitation “base compound” is a genus.  The restriction requirement indicated Applicants needed to elect a single disclosed species or a specifically disclosed combination of species of the base compound.  A proper election would have been sodium bicarbonate.  However, the response did not include an actual election of the species.  The recitation carrier, substrate, drug, etc. are all genus to which a species election was required.  As indicated previously, MPEP 808.01(a) indicates in application where only generic claims are presented, restriction cannot be required unless the generic claim recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary.  The examiner also directed Applicant’s attention to MPEP 803.02 and 809.02(a).  Since these genus represent a very large and chemically diverse group, it would be burdensome to search the entire scope.  However, based on Applicants response, the examiner is interpreting the election to be that of 3A and sodium bicarbonate.  In the interest of compact prosecution, another non-responsive amendment will not be out and the species will be interpreted as being limited to figure 3A.    
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-22 are pending in the application. Claims 5-6 (figure 3B), 7 (figure 3C), 8-9 (figure 3B), 14-15 (figure 3B), 18 (figure 3C) and 22 (figure 3B) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25 2022. Accordingly, claims 3-4, 10-13, 16-17 and 19-21 are being examined on the merits herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29 2020 was considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim must end in a period. Note: MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4, 10-13, 16-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the claims encompass skin including that of a human.  
Note: MPEP 2106: non limiting examples of claims that are not directed to one of the statutory categories: ii. a human per se.  Since the above rejected claims include skin, it is directed to a human per se and thus is directed to non-statutory subject matter.   Specifically the claims recite a substrate.  As indicated in paragraph 0045 in the description of figure 3A (the elected species), substrate 306 may include a user or hyperuricemic patient's skin, or a release liner.  Claim 11 expressly claims the substrate comprises human skin. While a release liner is eligible subject matter, patient’s skin is not eligible subject matter as this is a human.  Since the recitation substrate as claimed includes either of the listed substrates, the claims encompass humans per se.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, 12, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 as currently written is vague and indefinite.  The claim recites “further comprising” which indicates the inclusion of an additional component not recited in claim 3.  However, what follows is a limitation directed to the base compound which is already recited in claim 3.  Therefore, the recitation “further comprising” is not clear.  
Claims 10, 12, 16 and 19 all recite further comprising but the limitations claimed are actually limiting the earlier recited claim limitation.   This is different than claims 13, 20-21 which appear to be reciting additional components which are included in the system.
Claim  10 recites the limitation "the carrier material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 10 nor claim 3 refers to any carrier material.  It is unclear what component Applicants are attempting to refer to. 
Claim 12 recites the limitation "the carrier material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no carrier material recited in claim 11.  There is an emollient carrier material, perhaps Applicant meant to refer back to this material.  
Claim 17 recites the limitation "the base compound" in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite a base compound but specifically refers to sodium bicarbonate.  Therefore, there is insufficient antecedent basis.
Claim 19 recites the limitation "layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claim depends from claim 17 and the claim only recites a drug-containing layer, not the plural.  Therefore, it is unclear what layers are being referred to.  Perhaps Applicants intended claim 19 to depend from claim 18?
Claim 19 recites the limitation "base compounds" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what base compound(s) are being referred to as claim 17 doesn’t recite a base compound.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10-13, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (WO 2008133982 A2) in view of Sand (WO 2018195111 A1).
Applicant Claims
	The instant application claims a system, comprising: a backing layer; a drug-containing layer, wherein the drug-containing layer comprises a base compound for treatment of hyperuricemia; and a substrate.
	The instant application claims a system, comprising: an occlusive backing layer; a drug-containing layer comprising an emollient carrier material; wherein the drug-containing layer comprises a base compound for decreasing a blood serum acidity level, wherein the occlusive backing layer is impermeable to the base compound; 3 RL Patents, LLC Docket No.: 120.0001US1a substrate, and wherein the substrate comprises a release liner or human skin.
	The instant application claims a system, comprising: an occlusive backing layer; a drug-containing layer comprising a carrier material; wherein the drug-containing layer comprises sodium bicarbonate for decreasing a blood serum acidity level, wherein the occlusive backing layer is impermeable to the base compound; wherein the carrier material is the least amount capable of dissolving the base compound; a release liner, and wherein the release liner is impermeable to the base compound.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rolf is directed to an adhesive patch with aversive agent.  Claimed is an adhesive patch that comprises a medicament and an aversive agent (claim 1).  The patch comprises a flexible backing having a front side and back side and a formulation positioned on at least a portion of the front side of the backing. The formulation comprises the aversive and the medicament (claim 8).  The backing can be porous (claim 9) or non-porous (claim 10) or vapor permeable (claim 11).  The backing can comprise a non-woven fabric (claim 15).  Various polymeric fibers are claimed (claim 16).   Open cell foam backing is also claimed (claim 18).  The formulation comprises an adhesive (claim 2).  Adhesives include water based adhesives (claim 21).  The formulation comprises a solvent (claim 24).  Solvents include water and alcohols(claim 25 and 55).  The formulation further comprises a polymer (claims 28-29).  The formulation can comprise an essential oil such as coconut oil (claim 41).  The formulation also comprises a skin protectant.  Skin protectants include sodium bicarbonate and petrolatum (aka petroleum jelly) (claims 48-49).   The patch further comprises a release liner (claim 67).  The non-porous backing is taught as being occlusive (page 10, lines 10-12).  The medicament is one suitable for topical administration (page 17, lines 14-16).  Adversives include capsaicin (claim 6, page 34).  The release liner can be any suitable release liner.  These liners are readily known in the art (page 16, lines 26-33).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Rolf suggests sodium bicarbonate can be included, Rolf does not expressly teach sodium bicarbonate as a drug.  While Rolf suggests the addition of chemicals which can be considered penetration enhancers, Rolf does not expressly teach their inclusion.  However, these deficiencies are cured Sand.
	Sand is directed to parenteral non-systemic administration of buffering agents for inhibiting metastasis of solid tumors, hyperpigmentation and gout.  Claimed is a method to treat gout by administering a buffer sufficient to raise the pH at he location of said gout.  Administration is performed by contacting intact skin of the subject with a formulation containing the buffer and a skin penetrant.  The formulation is applied under an occlusive patch (claims 20-23).  For topical administration, and in particular transdermal administration, the formulation comprises penetrants including either or both chemical penetrants and peptide-based cellular penetrating agents that encourage transmission across the dermis and/or across membranes including cell membranes (paragraph 0036).  Figure J shows the time course of urine pH following topical administration of sodium bicarbonate in various formulations.  Example 1, table 1, shows two sodium bicarbonate formulations.  Example 2 shows the topical administration of sodium bicarbonate.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolf and Sand and utilize sodium bicarbonate in the adhesive patch of Rolf.  One skilled in the art would have been motivated to utilize sodium bicarbonate in order to treat gout as taught by Sand.  Since Rolf suggests that the medicament can be one suitable for topical administration, there is a reasonable expectation of success as Sand teaches the use of a buffer like sodium bicarbonate for topical administration to treat gout.  Furthermore, Rolf teaches that sodium bicarbonate can be included providing a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolf and Sand and utilize a penetration enhancer in the drug containing layer.  One skilled in the art would have been motivated to utilize a penetrant in order to increase the ability of any desired component to cross the dermal barrier as taught by Sand. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolf and Sand and utilize a backing layer, drug containing layer with a medicament, sodium bicarbonate and an adversive, capsaicin and a release liner to form an adhesive patch.  One skilled in the art would have been motivated to form an adhesive patch with these three layers as Rolf teaches the formation of an adhesive patch with these three layers.  Regarding the claimed occlusive backing layer both Rolf and Sand teach the use of an occlusive patch.  Regarding the claimed impermeable release liner, Rolf suggests the use of conventional release liners. Regarding the claimed carrier material, Rolf suggests the inclusion of petrolatum, coconut oil and water.  Regarding the claimed drug containing layer, Rolf suggests an adhesive in this layer.  Regarding the claimed capsaicin, Rolf suggests its inclusion.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616